Exhibit 10.14

August 1, 2013

Angela Ahrendts

Dear Angela:

I am delighted to offer you the newly created position of Senior Vice President,
Retail and Online Store. In your new position you will report to me, with the
effective start date to be determined. I look forward to working together and
having you as a member of Apple’s executive team, which is collectively
responsible for all of Apple’s key decisions. I know you will have an incredible
impact on Apple and, through Apple, the world.

While the offer below contains a number of facets, what underlies it all is my
strong belief that you are the right leader for Apple Retail and Apple’s Online
Store.

Compensation

Salary

You will receive an annual base salary of (US)$875,000 (less deductions required
by law) payable every other week in accordance with Apple’s standard payroll
procedures. Apple reserves the right to modify salaries and benefits from time
to time as it deems necessary, provided the criteria for determining any such
modification shall be applied to you in a manner that is consistent with other
members of Apple’s executive team of equal stature.

FY’14 Annual Bonus Plan for Executive Officers

You will be eligible to participate in Apple’s bonus plan for Executive
Officers. Details about the plan, including eligibility, financial measurements
and bonus targets, will be sent to you separately. The criteria used to
determine your individual bonus under this bonus plan shall be applied to you in
a manner that is consistent with other members of Apple’s executive team of
equal stature.

Hire-On Bonus

You will be eligible to receive a hire-on bonus of Five Hundred Thousand Dollars
(US)($500,000)(less deductions required by law), subject to the following terms
and conditions. Apple will advance you payment of the bonus on the first payroll
pay date following your start date. However, should you voluntarily terminate
your employment with Apple within 12 months of your start date other than for
Good Reason1, or if your employment is terminated by Apple

 

 

1     For purposes of this agreement and subject to the following provisions of
this paragraph, “Good Reason” means you resign from your employment with Apple
following one or more of these events: (1) a material reduction or increase in
your duties or responsibilities, (2) your reporting structure is changed such
that you no longer report to the CEO, (3) a material change in your primary work
location after you have relocated to the San Francisco Bay Area, (4) any other
breach by Company of any of its material commitments in connection with your
employment. If you wish to claim Good Reason, you must (i) provide written
notice to the CEO within 45 days after the occurrence of an event covered under
(1)-(4), and (ii) have not given written permission for that event. Apple has
30 days to cure the event after receipt of your written notice. If Apple does
not cure the event within that 30-day period, you may only terminate employment
for Good Reason within 90 days after the expiration of the cure period.

 

Apple Confidential    1



--------------------------------------------------------------------------------

for Cause2, you will be responsible for reimbursing a pro-rata portion (based on
service) of the advance bonus payment at Apple’s sole discretion.

Restricted Stock Unit Awards

You will be awarded restricted stock units (“RSUs”) as follows:

 

•   Make Whole Award.    You will receive a make whole award of RSUs with an
aggregate award value of (US)$37 million on the date of grant (“Make Whole
RSUs”) (the date of grant being your start date). The Make Whole RSUs will vest
as follows: (1) 26% will vest on June 1, 2014; (2) 32% will vest on April 1,
2015; (3) 21% will vest on July 18, 2015; (4) 15% will vest on June 14, 2016;
(5) 3% will vest on June 14, 2017; and (6) 3% will vest on June 14, 2018.

 

•   New Hire Award.    You will also receive a new hire award of RSUs with an
aggregate award value of (US)$33 million on the date of grant (“New Hire RSUs”)
(the date of grant being your start date). New Hire RSUs will be separated into
three equal tranches, with a tranche scheduled to vest on each of the first,
second and third annual anniversaries of the date of grant, provided that 40% of
the RSUs in each tranche will be subject to performance-based vesting conditions
in addition to your continued employment through the applicable vesting date.
The Compensation Committee of the Board of Directors (“Compensation Committee”)
will determine the additional performance-based vesting conditions applicable to
the performance-based portion of your New Hire RSUs.

An RSU is the right to receive shares of Apple common stock upon vesting; one
unit represents one share of Apple stock. The number of RSUs subject to an award
will be determined by dividing the applicable award value set forth above by the
Nasdaq closing price of a share of Apple stock on the date of grant and rounding
up to the nearest whole share. Subject to the varying terms hereof, vesting of
RSUs is subject to your continued employment by the Company through the
applicable vesting date. In the event that your employment is terminated by
Apple other than for Cause or you resign your employment with Apple for Good
Reason, or in case of your death, your unvested Make Whole RSUs will fully vest
upon such termination of employment. Otherwise, your awards will be subject to
the termination of employment provisions of the applicable grant agreements.

After Compensation Committee approval of the awards, the specific terms and

 

 

2   For purposes of this agreement, “Cause” means (i) an act by you of fraud or
material dishonesty in connection with your duties as an employee of Apple;
(ii) an act by you which constitutes gross misconduct and which you should have
reasonably known would be and is injurious to Apple in a significant way;
(iii) your failure (after written notice and a reasonable opportunity to cure)
to follow the lawful direction of the CEO or the Board of Directors; (iv) your
willful and continued failure (after written notice and a reasonable opportunity
to cure) to perform your material duties for Apple; or (v) a willful and
material breach of an Apple policy or of your Intellectual Property Agreement;
provided, however, a termination for “Cause” must be consistent with Apple’s
standard practices with respect to executives of your stature.

 

Apple Confidential    2



--------------------------------------------------------------------------------

conditions applicable to the awards will be available in the grant agreement.
Participation in Apple’s 2003 Employee Stock Plan (the “Stock Plan”) is subject
to the written terms and conditions contained in the Stock Plan and the
applicable grant agreements. The terms and conditions of all grant agreements
(other than amounts and vesting schedules) as applied to you will be no less
favorable than those terms and conditions applied to the regular awards granted
to other members of Apple’s executive team of equal stature.

Severance

In the event that, within the first three years of your start date, your
employment is terminated by Apple other than for Cause, or you resign your
employment with Apple for Good Reason, Apple will pay you as severance (subject
to applicable withholding) the amount of your base salary (at the rate in effect
immediately prior to the termination of your employment) for the remainder of
that three-year period. Any severance will be paid in a single lump sum payment
on or within ten days after the 40th day following the last day of your
employment with Apple, and such amount shall not be subject to mitigation or any
reduction other than applicable withholding.

Benefits

As a full-time employee, you will be eligible to participate in Apple’s
comprehensive benefits program, on a basis no less favorable to you than to
other members of Apple’s executive team of equal stature. We’ve enclosed a
Corporate Benefits Program Summary in this folder with more details.

Upon hire, you may immediately enroll in the Apple 401(k) Plan to which both you
and Apple contribute. Apple matches your contributions made through payroll
withholding starting at 50 cents for each dollar you contribute up to 6% of
eligible pay. As a convenience to you, you will be automatically enrolled in the
Apple 401(k) Plan with a before-tax contribution of 3% of your eligible base
pay, with contributions starting approximately 30 days after your employment
with Apple begins. If you do not wish to be automatically enrolled in the Apple
401(k) Plan, or if you wish to contribute a different percentage of eligible
pay, you may opt-out or change your contribution election at any time. In
addition, you will be enrolled in an automatic increase program. This program
will increase your contributions by 1% each year on the anniversary of your
automatic enrollment date, to a maximum of 6%. You can opt out of this program
at any time, or you can choose to maintain the annual increase program after
reaching the 6% maximum.

Participation in any of Apple’s benefits plans is subject to the written terms
and conditions contained in the various plans. You will be given additional
information regarding these benefits plans during your New Employee Orientation
sessions. All such plans and their applicable terms will be no less favorable,
and will be applied to you no less favorably, than to other members of Apple’s
executive team of equal stature.

Relocation Package

The details of your relocation benefits are described in a separate Relocation
Agreement.

 

Apple Confidential    3



--------------------------------------------------------------------------------

Conditions

This offer of employment is contingent on the following conditions.

 

•   On your first day of employment, and possibly from time to time thereafter,
you must show proof of identity and legal right to work in the United States as
required by federal immigration law. If you are unable to provide documentation
of your authorization to work in the United States, Apple may terminate your
employment.

 

•   Due to U.S. Department of Commerce requirements, if you’re not a U.S.
citizen, U.S. permanent resident, Canadian citizen, political refugee, or a
political asylum holder, you will be required to sign an assurance regarding
obligations not to export controlled technical data or software to certain
countries. If you’re a citizen of a restricted country (as identified by the
Department of Commerce), Apple could be required to obtain an export license
from the Department of Commerce. Apple will work with you to obtain this license
within a time limit established by Apple. If for any reason Apple doesn’t
receive a license within the established time frame, Apple may terminate your
employment.

 

•   You must sign the Intellectual Property Agreement and return the signed
agreement with this offer letter. Any exceptions or approvals required under the
terms of the Intellectual Property Agreement must be approved by Apple’s Legal
Department prior to your beginning work.

 

•   We believe that every employee should use good judgment and exercise
uncompromising integrity when conducting Apple business. By accepting this
offer, you acknowledge that you have received and read Apple’s Business Conduct
Policy and that you agree to comply with its terms.

 

•   You must receive a satisfactory background check in accordance with Apple
policy.

If any of the above conditions are not materially satisfied, Apple may withdraw
this offer of employment.

Your employment relationship with Apple will be at will. This means that either
you or Apple may terminate the employment relationship at any time and for any
or no reason with or without notice (subject of course to the terms hereof).

Your employment will be governed by and interpreted under the laws of the State
of California, without regard to conflict of law principles.

By signing this letter you agree that these are the only terms and conditions of
your employment and acknowledge that you have not relied upon any other promises
or representations, except those made in this letter, and in the Relocation
Agreement referred to above.

This offer of employment is irrevocable until October 15, 2013. We must receive
your written acceptance of this offer no later than 5:00 p.m. Pacific Time that
day, and your start date with Apple must occur no later than May 1, 2014.

 

Apple Confidential    4



--------------------------------------------------------------------------------

I look forward to working together.

Sincerely,

/s/  Tim Cook

Tim Cook

CEO

On behalf of Apple Inc.

I accept the offer (sign below):

 

/s/  Angela Ahrendts

Oct. 14, 2013

Candidate Signature Date

Angela Ahrendts

 

Printed Full Candidate Name

Apple Inc. | 1 Infinite Loop | Cupertino, California 95014

 

Apple Confidential 5